      CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 1 of 19




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

Corey Skelton, individually and as
Trustee for the next of kin of Decedent
Beth Michelle Skelton,

      Plaintiff,
v.                                               MEMORANDUM OPINION
                                                       AND ORDER
                                                 Civil No. 18‐3344 (MJD/DTS)
Davidson Hotels LLC, Davidson Hotel
Company, d/b/a Radisson Hotel Bloomington
and Water Park of America, Reliance Standard
Life Insurance Company, and Marc. L. Messina,

      Defendants.



       Michael M. Bader and Jodell Galman, Bader Law Offices LLC, Counsel for
Plaintiff.

      William D. Hittler, Nilan Johnson Lewis PA, Counsel for Defendant
Reliance Standard Life Insurance Company.



      This matter is before the Court on Defendant Reliance Standard Life

Insurance Company’s (“Reliance”) Motion for Summary Judgment [Doc. No.

163] and Plaintiff’s Partial Motion for Summary Judgment on the ERISA claim.

[Doc. No. 175]

I.    Background



                                          1
          CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 2 of 19




         Davidson Hotels LLC, Davidson Hotel Company, d/b/a Radisson Hotel

Bloomington and Water Park of America (“Davidson”) operated and managed

the Radisson Hotel pursuant to a license agreement with Defendants Carlson,

Radisson and WSI(I)‐RWP, LLC.1 (Am. Comp. at ¶ 9.) Plaintiff was married to

the Decedent Beth Skelton (“Beth”), who was employed by Davidson as a

corporate group sales manager at all time material to this action. (Id. at ¶ 3.)

Davidson also employed Defendant Marc Messina, who was the general

manager of the hotel at all times material. (Id. at ¶ 4.)

         As an employee of Davidson, Beth participated in Davidson’s ERISA

welfare benefits plan (“Plan”) which provided for dental, health, life, and long

term disability benefits. Reliance insured the life insurance portion of the Plan

through a group policy. (Id. at ¶ 48; Hittler Aff., Ex. 1.) Davidson was the Plan’s

Administrator, and had the discretionary authority to interpret the Plan,

determine eligibility for coverage and eligibility for claims. (Second Bader Aff.,

Ex. 30.)

         With respect to life insurance, the Plan provided basic life insurance in the

amount of $100,000 for management employees and $2,000 for spouses at no cost




1
    These Defendants have been dismissed without prejudice. (Doc. No. 32)

                                                2
       CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 3 of 19




to the employee. (Id., Ex. 1.) The Plan also provided that employees could pay

for supplemental term life insurance. (Id.) At the time of her hire, Beth was

automatically enrolled in the basic life insurance and she waived supplemental

term life insurance. (Bader Aff., Ex. 2.)

      In November 2013, Plaintiff regained custody of his minor son. (Bader

Aff., Ex. 3 (Plaintiff Aff. at ¶ 2).) To ensure that her stepson was protected if

anything happened to her or her husband, Beth enrolled in the maximum

supplemental life insurance offered under the Plan; $238,000 for Beth and $50,000

for Plaintiff. (Id.) A benefits form dated January 2, 2014 confirms that Beth

applied for this additional benefit. (Bader Aff., Ex. 4.) A Benefit

Confirmation/Deduction Authorization form dated January 30, 2014 also shows

that Beth requested the additional life insurance, and that the reason she was

completing the form was stated as: “Regain custody of dependent child on

1/28/2014.” (Id., Ex. 5.) Another form entitled Benefit Verification/Deduction

Authorization shows that supplemental life insurance coverage was effective as

of 1/01/2014 but does not list the amount of insurance or the cost of such

insurance. (Id., Ex. 6.)




                                            3
       CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 4 of 19




      The life insurance policy (“Policy”) at issue provides that when an

employee elects to purchase supplemental life insurance at the time of hire, proof

of good health is not required and he/she would not have been required to

complete an Evidence of Insurability (“EOI”) form. (Bader Aff., Ex. 1 (Benefits

Enrollment Guide at 12).) But if an employee applies for supplemental life

insurance after thirty‐one days of commencing employment, the employee has to

submit an EOI form, and the insurer must approve the request before the

insurance becomes effective. (Id. (“NOTE: Elect coverage when first offered or

Evidence of Insurability (EOI) will apply later”); Hittler Aff., Ex. A (Policy at 4,

“If an eligible Person pays a part of the premium, he/she must apply in writing

for the insurance to go into effect. He/she will become insured on the later of: . . .

(3) the first of the month following the date we approve any required proof of

good health. We require proof of good health if a person applies: (a) after thirty‐

one (31) days from the date he/she first becomes eligible.”)

      When an employee seeks a change as to the amount of insurance due to a

“life event change (such as marriage, birth or specific changes in employment

status)” the Policy provides that “proof of good health will not be required




                                          4
       CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 5 of 19




provided the insured applies within 31 days of such life event.” (Bader Aff., Ex.

8.)

      Plaintiff argues that the Policy does not define “life event” and that

Reliance never made a determination of whether regaining custody of a minor

step‐son would constitute a “life event.” Davidson’s Director of Human

Resources, Linda Shirber‐Gagnon, recalls that Beth asked if changing custody of

her step‐son constituted a “Qualified Status Change” and Shirber‐Gagnon

replied that it did. (Pl. Ex. 12 (Schirber‐Gagnon Aff. at ¶ 7, Ex. 2 at 5; Ex. 3C

(which includes notation under “Reason for Completing Form” “Regain custody

of dependent child on 1/28/2014”).)

      Reliance counters that the Policy does define “life event” as “marriage,

birth or specific changes in employment status.” (Bader Aff., Ex. 8 at 3.) Because

Beth did not adopt Plaintiff’s son, Reliance argues there was no life event that

triggered this provision. In her supplemental affidavit, Schirber‐Gagnon

clarified that because Beth did not adopt Plaintiff’s son, having the son move into

the Skelton’s home would not have been a “Qualifying Status Change.” (Doc.

No. 172 (Supp. Schirber‐Gagnon Aff. ¶ 7).)




                                           5
        CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 6 of 19




        At some point, Beth obtained a document entitled “Important Team

Member Instructions” concerning the need to complete an EOI regarding her

application for supplemental life insurance. (Bader Aff., Ex. 13.) The form

instructs that the EOI be fully completed and “[i]f there is required information

missing from the form, Reliance Standard Life Insurance Company will return it

to you for completion. If you do not return the completed form you will not

receive the additional Team Member or Spouse Supplemental Life Insurance

coverage.” (Id.) The form further provides the following:

        Should you be approved for Team Member or Spouse Supplemental Life
        Insurance coverage with Reliance Standard Life Insurance Company, your
        additional coverage will be effective the later of 1/1/2014 or the date your
        application is approved by the Medical Underwriting Department. Until
        your application for Team Member or Spouse Supplemental Life Insurance
        coverage is approved by the Medical Underwriting Department, the
        amount of your Team Member or Spouse Supplemental Life Insurance
        coverage that is subject to evidence of insurability will not go into effect.
        You will not be charged premiums for amounts subject to evidence of
        insurability until the approval is granted.

(Id.)

        The form further instructs that the completed EOI should be returned

directly to Reliance Standard Life Insurance Company no later than 1/21/2014.

(Id.)




                                          6
       CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 7 of 19




      Plaintiff testified that he recalls he and his wife going to the home of his

business partner to fill out the EOI because his partner had a computer and a

printer. (Bader Aff., Ex. 3 (Plaintiff Aff. at ¶ 3).) Beth told Plaintiff she was going

to mail the form or drop it off at work. (Id.) Plaintiff is certain that she

completed the form and would have mailed it or dropped it off at work. (Bader

Aff., Ex. 15 (Plaintiff Dep. at 18‐25).) Plaintiff does not recall seeing confirmation

from Reliance or Davidson confirming receipt of the EOI or that it was not

received. (Id. at 25.)

      Beth went on medical leave on February 24, 2014. While on leave, Beth

received short‐term and long‐term disability benefits but she was required to pay

the premiums for her benefits. In a letter dated March 4, 2014, Davidson

informed her that she owed $821.97 for premiums for the period of February

2014 through March 2014, which amount included the premium for the

supplemental term life insurance. (Bader Aff., Ex. 18.) Beth paid Davidson

$821.97 for the February 2014 through March 2014 premiums. (Id., Ex. 12

(Shirber‐Gagnon Aff., Ex. 5).) In a letter dated July 29, 2014, Davidson informed

Beth that she was past due for the premiums covering the period May 24, 2014




                                           7
          CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 8 of 19




through July 20, 2014. (Second Bader Aff., Ex. 20 at 4.) It thus appears the

premiums were paid for the period February 2014 through May 24, 20142.

          On March 15, 2015, Reliance sent Beth a letter indicating she may be

eligible for a Waiver of Premium benefits with an enclosed form. (Id., Ex. 21.)

Beth completed the form and returned it to Reliance. (Id., Ex. 22.) Pursuant to a

document represented to be Reliance’s case notes, the waiver was retroactively

approved to March 1, 2014. (Id., Ex. 23.)

          On December 6, 2015, Beth committed suicide. Thereafter, Plaintiff

received a Proof of Loss Claim Statement from Reliance, which he completed and

submitted. (Id., Ex. 15 (Plaintiff Dep. at 35); Hittler Aff., Exs. J and K.) The form

provided the life benefit in force was for $100,000. (Hittler Aff., Ex. J.) Sometime

after receiving the $100,000 death benefit, Plaintiff attempted to talk with

someone at Reliance on numerous occasions to ask about the supplemental term

life insurance but was unable to reach anyone. (Bader Aff., Ex. 15 (Plaintiff Dep.

at 35, 49‐50).) Plaintiff admitted he never submitted a written notice of claim to

Reliance concerning the supplemental life insurance coverage. (Id. at 39‐40.)




2
    Plaintiff believes that his wife’s parents may have paid the premiums for April and May 2014.

                                                  8
       CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 9 of 19




      Plaintiff then began to contact Davidson. Thereafter, Davidson’s broker,

Susan Smith, contacted Reliance, who confirmed it had no record of

supplemental life and no record of receiving an EOI from Beth. (Second Bader

Aff., Ex. 25 (Email dated February 17, 2016 from Davidson Broker Susan Smith).)

      By letter dated March 28, 2016, Davidson informed Plaintiff that because

Reliance never received a completed EOI from Beth, Reliance had not approved

Beth’s application for such insurance benefits. (Id., Ex. 29.) In the letter,

Davidson acknowledged that Beth had applied for supplemental life insurance

coverage for herself and Plaintiff, but claimed the election was “pending”

because Reliance did not receive the requested EOI form. (Id.) The letter then

acknowledged that when Beth was on medical leave, Davidson had sent letters

to Beth which reflected the amount of premiums owed, which incorrectly

included premiums for the supplemental term life insurance. (Id.) “However,

this premium should not have been requested until coverage was actually

approved by Reliance Standard’s Medical Underwriting Department.” (Id.)

Plaintiff was then refunded $133.12 “which reflects 13 Pay periods. 26 weeks”;

the maximum amount that could have been billed for the allowed Leave of

Absence time period. (Id.) This letter further noted that no premiums for



                                          9
       CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 10 of 19




supplemental life coverage were ever deducted from Beth’s paychecks while she

was employed by Davidson. (Id.)

II.    Motions for Summary Judgment

       A.      Motion to Strike

       Plaintiff moves to strike the affidavit of Margaret Simon, submitted in

support of Reliance’s motion for summary judgment. Plaintiff asserts that

Simon’s affidavit was not disclosed until after discovery closed and that the

affidavit is unsworn and not based on personal knowledge and is therefore

inadmissible. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 158 n. 17 (1970)

(unsworn statements not admissible at summary judgment stage).

       Reliance offers no legal argument as to the admissibility of the Simon

affidavit3. Because the Simon Affidavit is unsworn and not based on personal

knowledge, the motion to strike will be granted.

       B.      Breach of Fiduciary Duty




3
 Reliance did argue that Plaintiff misstated the holding of Van Loo v. Cajun Operating Co., 703
Fed. App’x. 388 (6th Cir. 2017), cited in support of the motion to strike, and points out that
Reliance was granted dismissal in that case, even though it had also submitted an unsworn
affidavit from Margaret Simon (the plaintiff had failed to timely move to strike the affidavit in
that case, however). Regardless, Reliance did not argue that the Simon affidavit was admissible
in this case.


                                               10
      CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 11 of 19




      Plaintiff claims that Reliance breached its fiduciary duties by charging and

collecting premiums for supplemental life insurance coverage for over six

months on a policy it claims was never effective, without giving the Skeltons

notice that an EOI form had not been received or that the supplemental life

insurance they were paying for was not in effect.

      Plaintiff asserts his claim for breach of fiduciary duty is addressed by the

Court in the first instance. Moore v. Lafayette Life Ins. Co., 458 F.3d 416, 427 (6th

Cir. 2006). Reliance asserts that Plaintiff has not exhausted his administrative

remedies as to this claim, therefore it should be dismissed.

             1.    Exhaustion of Administrative Remedies

      Exhaustion of administrative or plan remedies is a prerequisite to filing

suit. See Conley v. Pitney Bowes, 34 F.3d 714, 7166‐717 (8th Cir. 1994) (requiring

exhaustion when it was required by the particular plan involved). “Where a

claimant fails to pursue and exhaust administrative remedies that are clearly

required under a particular ERISA plan, his claim for relief is barred.”

Chorosevic v. MetLife Choices, 600 F.3d 934, 941 (8th Cir. 2010) (quoting Layes v.

Mead Corp., 132 F.3d 1246, 1252 (8th Cir. 1998)). Here, the Policy provides that a

notice of claim must be filed within thirty‐one days after a loss occurs. (Hittler



                                         11
      CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 12 of 19




Aff. Ex. A (Policy at 11.00).) There is no evidence in the record that Plaintiff filed

a claim with respect to the supplemental life insurance benefits.

      There are exceptions to the exhaustion requirement; exhaustion is not

required where the plan fails to comply with its duty to provide participants

with notice and review or when exhaustion is futile. See Brown v. J.B. Hunt

Transport Serv., Inc., 586 F.3d 1079, 1085 (8th Cir. 2009).

      Plaintiff argues that exhaustion does not apply to an equitable claim for

breach of fiduciary duty – which Plaintiff asserts in this case. See Hitchcock v.

Cumberland Univ. 403(b) DC Plan, 851 F.3d 552 (6th Cir. 2017) (holding that

exhaustion is not required when plaintiffs seek to enforce statutory ERISA rights

rather than contractual rights created by the terms of the plan).

      Reliance asserts the Eighth Circuit has not decided whether the exhaustion

requirement applies to his breach of fiduciary duty claim. See Jones v. Aetna Life

Insurance Co., 943 F.3d 1167, 1169 (8th Cir. 2019). In Jones, the court

acknowledged that other circuits have held that ERISA does not require

exhaustion when plaintiffs are enforcing only statutory rights, rather than rights

under the plan. Id. The court then held it need not address the issue, however,

based on its finding that the plaintiff’s claim was a “’plan‐based claim artfully



                                          12
      CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 13 of 19




dressed up in statutory clothing’ such as where a plaintiff seeks to avoid the

exhaustion requirement by recharacterizing a claim for benefits as a claim for

breach of fiduciary duty.” Id.

      Because the Eighth Circuit has left open the question of whether

exhaustion applies to equitable claims under ERISA, the Court will proceed to

determine whether Plaintiff’s claim is, in fact, a statutory claim that is not subject

to exhaustion. To make this determination, the Court should inquire as to what

forms the basis of Plaintiff’s rights to relief: the contractual terms of the plan or

the provisions of ERISA and its regulations. See Stephens v. Pension Ben. Guar.

Corp., 755 F.3d 959, 967 (D.C. Cir. 2014).

      Here, Plaintiff is seeking relief pursuant to 29 U.S.C. § 1132(a)(3), which

provides that a beneficiary may bring a civil action “to enjoin any act or practice

which violates any provision of this subchapter or the terms of the plan, or (B) to

obtain other appropriate equitable relief (i) to redress such violations or (ii) to

enforce any provisions of this subchapter or other terms of the plan.” Plaintiff

alleges that Reliance had a fiduciary duty to maintain appropriate records and

properly administer its plan. Plaintiff alleges that as a result of such breach,

Reliance accepted premiums for the supplemental life policy and later claimed



                                          13
       CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 14 of 19




such insurance was never approved. The Court thus finds that the exhaustion

requirement does not apply to the breach of fiduciary duty claim, as Plaintiff is

alleging a violation of a statutory duty4.


               2.     Life Event

       Prior to addressing Plaintiff’s claim of breach of fiduciary duty, the Court

will address Plaintiff’s arguments as to whether coverage is available under the

“life event” provision of the Policy. When an employee seeks a change as to the

amount of insurance due to a “life event change (such as marriage, birth or

specific changes in employment status)” the Policy provides that “proof of good

health will not be required provided the insured applies within 31 days of such

life event.” (Bader Aff., Ex. 8.)

       Plaintiff argues that the Policy does not define “life event” and that

Reliance never made a determination of whether regaining custody of a minor

step‐son would constitute a “life event.” Davidson’s Director of Human

Resources, Linda Shirber‐Gagnon, recalls that Beth asked if changing custody of

her step‐son constituted a “Qualified Status Change” and Shirber‐Gagnon



4
 The Court notes that a claim for benefits under 29 U.S.C. § 1132(a)(1) would be barred in this
case, as the record clearly demonstrates that Plaintiff did not file a claim as set forth in the
Policy.

                                                14
      CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 15 of 19




replied that it did. (Pl. Ex. 12 (Schirber‐Gagnon Aff. ¶ 7, Ex. 2 at 5; Ex. 3C (which

includes notation under “Reason for Completing Form” “Regain custody of

dependent child on 1/28/2014”).)

      Reliance counters that the Policy does define “life event” as “marriage,

birth or specific changes in employment status.” (Bader Aff., Ex. 8 at 3.) Because

Beth did not adopt Plaintiff’s son, Reliance argues there was no life event that

triggered this provision. In her supplemental affidavit, Schirber‐Gagnon

clarified that because Beth did not adopt Plaintiff’s son, having the son move into

the Skelton’s home would not have been a “Qualifying Status Change.” (Doc.

No. 172 (Supp. Schirber‐Gagnon Aff. ¶ 7).)

      Contrary to Plaintiff’s arguments, the Court finds that the Policy does

define “life event” as a “birth, marriage or specific change in employment

status.” Because Beth did not adopt Plaintiff’s son, Plaintiff’s argument that

regaining custody of his son is a “life event” under the Policy has no merit.

             3.    Breach of Fiduciary Duty

      A claim for breach of fiduciary duty under ERISA has three elements: 1)

Reliance acted as a fiduciary; 2) Reliance breached its fiduciary duty; and 3) the

breach resulted in harm to Plaintiff. Braden v. Wal‐Mart Stores, Inc., 588 F.3d



                                         15
      CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 16 of 19




585, 594 (8th Cir. 2009). A breach of fiduciary duty may be found where the

fiduciary fails to exercise due care to ensure that participants are properly

enrolled in the coverages they elect, Lanpher v. Metropolitan Life Ins. Co., 50 F.

Supp. 3d 1122 (D. Minn. 2014), or where a fiduciary collects premiums from a

participant where there is no valid coverage, Silva v. Metropolitan Life Ins. Co.,

762 F.3d 711 (8th Cir. 2014).

      Plaintiff claims that Reliance had a fiduciary duty to ensure that its system

of administration was such that Reliance would not collect premiums until

coverage was actually in force. The EOI instructions and form stated that

premiums would not be charged until the EOI was approved by Reliance.

Plaintiff argues they reasonably believed Beth was enrolled in the supplemental

life insurance plan because they were billed for premiums, and that they

reasonably believed they did not need to take any other action to obtain such

coverage.

      Reliance asserts that Plaintiff is incorrectly lumping Davidson and

Reliance together in arguing that Reliance breached its fiduciary duties. Reliance

and Davidson had very different roles; Davidson was the fiduciary of the Plan

regarding enrollment and collecting premiums, not Reliance. It was Reliance’s



                                         16
      CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 17 of 19




responsibility to review proof of good health where required, and it had such a

system in place to ensure that only those employees who were approved for

coverage were billed for premiums. On a monthly basis, Reliance provided to

Davidson an update report on “Recent Evidence of Insurability Status.” (Hittler

Aff., Ex. P.) The report includes information such whether approval letters were

sent, whether excess coverage was declined or whether an application was in

medical underwriting for review. (Id.) Reliance asserts that through this report,

Davidson would then know when to begin sending premium payments to

Reliance. Reliance asserts that Beth Skelton’s name never appeared on these

reports, therefore Reliance did not bill for those premiums.

      What is lacking in the record, however, is whether the amounts mistakenly

billed and paid by Beth for supplemental life insurance were forwarded to

Reliance. Reliance admits in its opposition brief that it had no way of knowing

whether Davidson forwarded to Reliance any premiums mistakenly billed, and

because Davidson was the plan administrator, any billing errors are not

Reliance’s responsibility. (Doc. No. 184 at 6.) This argument, however, ignores

Reliance’s fiduciary duty to plan participants.




                                        17
      CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 18 of 19




      Thus, on the record before it, the Court finds that despite Reliance’s

attempts to ensure that only those employees approved for coverage would be

billed for premiums, it is clear the system was flawed as evidenced by the fact

that it resulted in an employee – Beth Skelton – to pay premiums for insurance

coverage for which she was never approved. As a fiduciary, the Court finds that

Reliance had a duty to ensure its system of administration did not allow it to

collect premiums until coverage was actually in force. See Silva, 762 F.3d at 722‐

24 (recognizing that the acceptance of premiums in some circumstances will

support a claim for breach of fiduciary duty); see also Harris v. Life Insurance

Company of North America, 419 F. Supp. 3d 1169 (N.D. Cal. 2019) (“To accept

these premiums after Mr. Harris’s coverage had lapsed was a breach of fiduciary

duty because it was tantamount to confirming coverage. As alleged in the

complaint, the acceptance of premium payments led the Harrises to believe that

Mr. Harris’s life insurance policy was still in effect.”); Frye v. Metropolitan Life

Ins. Co., 3:17‐cv‐31, 2018 WL 1569485 (E.D. Ark. March 30, 2018) (finding that

because the employer/insurer’s procedures had a structural administrative defect

that allowed employees to pay for coverage for dependents that were either




                                          18
      CASE 0:18-cv-03344-MJD-DTS Doc. 245 Filed 11/23/20 Page 19 of 19




ineligible or became ineligible, the employer/insurer had breached their fiduciary

duties to plaintiff and plaintiff was entitled to relief).

      Accordingly, the Court finds that Plaintiff is entitled to summary judgment

on his equitable claim under ERISA, as Reliance breached its fiduciary duty to

Plaintiff and the Plaintiff was harmed by such breach.

      IT IS HEREBY ORDERED:

      1. Plaintiff’s Motion for Partial Summary Judgment [Doc. No. 175] is

          GRANTED. Reliance is hereby ordered to declare Beth Skelton enrolled

          in the supplement life insurance policy.

      2. Within thirty (30) days of the date of this Order, Plaintiff shall submit a

          brief, no longer than ten pages, and affidavit setting forth the damages

          due and the reasonable fees and costs incurred in seeking judgment

          against Reliance. Reliance shall have thirty (30) days to respond in a

          brief no longer than ten pages.

      3. Reliance’s Motion for Summary Judgment [Doc. No. 163] is DENIED.




Date: November 23, 2020                  s/ Michael J. Davis
                                         Michael J. Davis
                                         United States District Court



                                           19
